t c summary opinion united_states tax_court amanda gentry petitioner v commissioner of internal revenue respondent docket no 23501-08s filed date amanda gentry pro_se michael t shelton for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision1 are whether for petitioner is entitled to a deduction for the business use of her home in excess of respondent’s allowance she is entitled to deduct car and truck expenses of dollar_figure she is entitled to dollar_figure of cost_of_goods_sold cgs associated with her manufacturing business and she is liable for the accuracy- related penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference when petitioner filed her petition she resided in illinois petitioner timely filed her federal_income_tax return for petitioner operated two separate businesses a graphic design business and a manufacturing business producing buddha bags on schedule c profit or loss from business petitioner reported gross_receipts of dollar_figure for her graphic design business she reported several expenses for her graphic design business including dollar_figure of car and truck expenses and dollar_figure of expenses for the business use of her home on a second 1petitioner’s eligibility for the education credit and the amount of her self-employment_tax are computational adjustments to be determined consistent with this opinion schedule c petitioner reported dollar_figure of gross_receipts and dollar_figure of cgs for her manufacturing business during petitioner maintained a home_office for her graphic design business and worked as a freelance graphic designer for vsa partners inc vsa in the notice_of_deficiency respondent determined a tax_deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 respondent disallowed dollar_figure of petitioner’s expenses related to the business use of her home and car and truck expenses of dollar_figure respondent further determined that dollar_figure of petitioner’s claimed cgs was includable as an inventory cost and that she was subject_to the accuracy-related_penalty under sec_6662 i burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 2petitioner has not claimed or shown that she meets the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to her liability for tax ii claimed business_expense deductions deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see indopco inc v commissioner supra 292_us_435 taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir a business use of home sec_280a permits the deduction of expenses allocable to a portion of the dwelling_unit that was used exclusively and regularly as the principal_place_of_business for the taxpayer’s trade_or_business respondent disallowed dollar_figure of petitioner’s claimed dollar_figure deduction for the business use of her home petitioner did not testify as to the expenses or provide documentation to substantiate the disallowed expenses accordingly respondent’s determination is sustained b car and truck expenses generally expenses that a taxpayer incurs in commuting between his home and place of business are personal and nondeductible 326_us_465 32_tc_947 affd per curiam 283_f2d_865 5th cir sec_1_162-2 sec_1_262-1 income_tax regs expenses_incurred however in going between two or more places of business may be deductible as ordinary and necessary business_expenses under sec_162 if incurred for business reasons 335_f2d_496 5th cir affg tcmemo_1962_233 heuer v commissioner supra where a taxpayer attempts to deduct the expenses of transportation between two places of business one of which is an office in his home such office must be the taxpayer’s principal_place_of_business for the trade_or_business conducted by the taxpayer at those other work locations 73_tc_766 it is uncontested that petitioner’s home_office was her principal_place_of_business for her graphic design business accordingly any substantiated driving expenses between her business office in her home and vsa3 are business_expenses see 101_tc_537 wicker v commissioner tcmemo_1986_1 an expense is considered ordinary if commonly or frequently incurred in the trade_or_business of the taxpayer 308_us_488 an expense is necessary if it is appropriate or helpful in carrying on a taxpayer’s trade or 3petitioner’s mileage logs indicate other destinations however she did not explain the business_purpose of trips to those destinations business 320_us_467 welch v helvering supra pincite a taxpayer must maintain records sufficient to substantiate the amounts of the deductions claimed sec_1_6001-1 income_tax regs with respect to certain business_expenses subject_to sec_274 more stringent substantiation requirements apply than with respect to other ordinary and necessary business_expenses sec_274 imposes stringent substantiation requirements for claimed deductions relating to the use of listed_property which is defined under sec_280f to include passenger automobiles under this provision any deduction claimed with respect to the use of a passenger_automobile will be disallowed unless the taxpayer substantiates specified elements of the use by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement see sec_274 sec_1_274-5t temporary income_tax regs fed reg date to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log is not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of an expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra the elements that must be substantiated to deduct expenses for the business use of an automobile are the amount of the expenditure the mileage for each business use of the automobile and the total mileage for all use of the automobile during the taxable_period the date of the business use and the business_purpose of the use of the automobile see sec_1_274-5t temporary income_tax regs fed reg date petitioner explained that in she drove frequently from her home_office to vsa to drop off files and check in as their freelance graphic designer petitioner substantiated her mileage with a computerized log listing the date destination and total mileage of each trip the court is satisfied that petitioner drove to vsa for business purposes and that she presented sufficient evidence to satisfy the strict substantiation requirements pursuant to sec_274 petitioner’s trips to vsa in totaled big_number miles accordingly petitioner is entitled to a deduction of dollar_figure4 for car and truck expenses for iii cost_of_goods_sold in calculating gross_income taxpayers may offset gross revenue with cost_of_goods_sold 65_tc_422 affd 584_f2d_53 5th cir the cgs is computed with reference to the value of a taxpayer’s opening and closing_inventory for the year the cost of goods purchased for resale with an adjustment for the difference between opening and closing inventories for the year is then deducted from gross_sales in computing gross_income sec_1_162-1 income_tax regs see sec_1_61-3 income_tax regs taxpayers are required to take inventories at the beginning and end of each taxable_year in which the production purchase or sale of merchandise is an income-producing factor sec_1_471-1 income_tax regs there is an exception to the inventory_accounting requirement for small_business owners whose average annual gro sec_4the mileage rate for january to date wa sec_40 cents per mile miles driven x mileage rate see revproc_2004_64 sec_5 2004_2_cb_898 the mileage rate from september to date wa sec_48 cents per mile miles driven x mileage rate see announcement 2005_2_cb_714 receipts do not exceed dollar_figure million revproc_2001_10 sec_1 2001_1_cb_272 if the exception applies the taxpayer may choose to treat inventory in the same manner as nonincidental materials_and_supplies under sec_162 see sec_1_162-3 income_tax regs sec_1_162-3 income_tax regs provides taxpayers carrying materials_and_supplies on hand should include in expenses the charges for materials_and_supplies only in the amount that they are actually consumed and used in operation during the taxable_year for which the return is made provided that the costs of such materials_and_supplies have not been deducted in determining the net_income or loss or taxable_income for any previous year for a taxpayer using the exception under revproc_2001_10 supra nonincidental materials_and_supplies are considered consumed and used in the year in which the taxpayer sells the merchandise or finished goods see id sec_4 c b pincite for a cash_method taxpayer the costs of such inventoriable items are deductible only for the year_of_sale or for the year in which the taxpayer actually pays for the inventoriable items whichever is later id any amount claimed as cgs must be substantiated and taxpayers are required to maintain records sufficient for this purpose sec_6001 nunn v commissioner tcmemo_2002_250 wright v commissioner tcmemo_1993_27 sec_1_6001-1 income_tax regs notwithstanding whether petitioner qualified for the exception to the inventory_accounting requirements under revproc_2001_10 supra she did not comply with the requirements of sec_162 for reporting nonincidental materials_and_supplies petitioner believed that because she was excepted from the inventory_accounting requirements as a small_business owner she was not required to track her inventory consequently she presented no evidence of her opening and closing inventories for or the amount of materials_and_supplies actually consumed during the year accordingly the court must sustain respondent’s determination iv accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 in pertinent part sec_6662 and b and imposes an accuracy- related penalty equal to percent of the underpayment that is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax a substantial_understatement includes an understatement of 5respondent also cites revproc_2002_28 2002_1_cb_815 as applicable to petitioner revproc_2002_28 supra expands the scope of revproc_2001_10 2001_1_cb_272 to additional taxpayers not otherwise qualifying under revproc_2001_10 supra both revenue procedures require a qualifying small_business to follow the reporting requirements of sec_162 for reporting nonincidental materials_and_supplies accordingly the court need not discuss petitioner’s eligibility under revproc_2002_28 supra income_tax that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs the commissioner bears the burden of production sec_7491 see 116_tc_438 petitioner had a substantial_understatement_of_income_tax for since the understatement amount exceeded the greater of percent of the tax required to be shown on the return or dollar_figure the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalty under sec_6662 is appropriate sec_6664 provides an exception to the sec_6662 penalty if it is shown that there was reasonable_cause for any portion of the underpayment and the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in view of the taxpayer’s experience knowledge and education id petitioner believed that as the owner of a qualifying small_business under revproc_2001_10 supra she was exempt from the inventory_accounting requirements and was allowed to deduct her business_expenses as they were paid given the complexity of the rules and exceptions regarding the inventory reporting requirements the court finds that petitioner had a reasonable belief that as a small_business owner she was exempt from the inventory reporting requirements and was not required to track the amount of materials_and_supplies actually consumed during the year therefore the court finds that petitioner is not subject_to the accuracy-related_penalty with respect to her exclusion of cgs from inventory costs with respect to the disallowed car expense and business use of home deductions petitioner has failed to present any evidence or argument as to why she should not be subject_to the accuracy- related penalty for those claimed deductions accordingly she will be subject_to the accuracy-related_penalty for those items other arguments made by the parties and not discussed herein were considered and rejected as irrelevant without merit or moot to reflect the foregoing decision will be entered under rule
